PER CURIAM.
As indicated upon a prior appeal, our opinion is that the agreement under which the plaintiff was retained to obtain a settlement of the defendant’s claim for damages against the elevated *354railway company is unenforceable, because of plaintiff’s omission to disclose the company’s standing offer to settle such cases at a fixed rate. ■If his intention was to endeavor to get more, the client should still have been permitted to judge whether it was not best for her to take what was offered without the expense of retaining counsel, whether the actual expense was to be measured by a percentage of the settlement or the value of the services.
Judgment affirmed, with costs.